Citation Nr: 1814067	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  12-33 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date prior to June 14, 2016, for the award of a 40 percent rating for limitation of extension of the left knee.

2.  Entitlement to increased initial ratings for left knee disability, currently rated 40 percent disabling.

3.  Entitlement to increased initial ratings for right knee disability, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by Regional Offices (ROs) of the Department of Veterans Affairs (VA).  An April 2010 rating decision by the Detroit, Michigan RO granted service connection for left knee degenerative arthritis and assigned an initial rating of 10 percent, effective from September 20, 1999.  The Veteran appealed the assigned initial disability rating to the Board.

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in April 2016.  The left knee disability rating issue was before the Board in June 2016, when the Board remanded the issue for additional development of the evidence.  During the processing of that remand, a September 2016 rating decision by the Veterans Benefits Administration (VBA) Evidence Intake Center in Newnan, Georgia granted an increased 40 percent rating for the left knee disability on the basis of limitation of extension effective from June 14, 2016.  The Veteran maintained his appeal for higher ratings for the left knee disability, and the Agency of Original Jurisdiction (AOJ) construed the Veteran's request for an earlier effective date for the award of the 40 percent rating as a new separate issue on appeal.  That effective date issue has now been perfected for appellate review and is before the Board at this time.

An April 2017 rating decision from an AOJ office granted service connection for arthritis of the right knee with limited extension, assigning initial ratings of 10 percent for right knee arthritis and 0 percent for right knee limitation of extension, both effective from January 10, 2017.  The Veteran has appealed for higher initial ratings for the right knee disability, and that issue has now been perfected for appellate review and is before the Board at this time.

The Board notes that the October 2017 and November 2017 VA Form 9 submissions from the Veteran perfecting the appeals prepared after his April 2016 Board hearing both expressly indicated that the Veteran does not desire a new Board hearing for the additional issues.

The Board also notes that the three service connection claims that were additionally on appeal before the Board at the time of the June 2016 Board remand were withdrawn by the Veteran and dismissed by the Board's decision in June 2016.

Jurisdiction over the Veteran's claims file currently resides with the RO in Detroit, Michigan.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to increased initial ratings for disabilities of the left and right knees are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran's left knee limitation of extension has met the criteria for a 40 percent rating since at least as early as March 4, 2010.



CONCLUSION OF LAW

An effective date of March 4, 2010 is warranted for the award of a 40 percent rating for left knee limitation of extension.  38 U.S.C. §§ 5107, 5110, 7104, 7105 (2012); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.156, 3.400, 4.71a, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  Except as otherwise provided, the effective date of an evaluation and an award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  If an increase in disability precedes the claim by a year or less, the proper effective date is the date that the increase is shown to have occurred, or be factually ascertainable.  38 C.F.R. § 3.400(o)(2).

An April 2010 RO rating decision granted service connection for left knee degenerative arthritis (finding clear and unmistakable error (CUE) in a prior decision denying service connection).  The April 2010 RO decision assigned an initial rating of 10 percent and an effective date of September 20, 1999 for the award of service connection.  The Veteran appealed the April 2010 decision, asserting in his April 2010 notice of disagreement that he "should be at the 20% level."  During the pendency of the left knee rating appeal, the RO issued a September 2016 rating decision that awarded an increased 40 percent rating for the left knee disability, effective from June 14, 2016.  In the Veteran's September 2016 notice of disagreement and accompanying written statement, the Veteran explained that he sought "an effective date of 2010" for the awarded 40 percent rating.  The Veteran further explained that he sought "a 30% rating from 1999 to 2010."

The Veteran's September 2016 notice of disagreement and attached submissions further expressed that the Veteran continued to appeal for increased ratings for the left knee disability throughout the period on appeal.  As the period on appeal for the ongoing increased rating claim spans back to the September 1999 effective date of the award of service connection for the left knee disability, the issue of entitlement to an earlier effective date for the intervening award of a 40 percent rating is effectively encompassed by the broader increased rating issue, especially as the Veteran is not seeking an earlier effective date for the establishment of service connection itself.  The Board is here deciding the matter of entitlement to an earlier effective date for the 40 percent rating for the left knee disability as a separate issue at this time because (1) the AOJ has characterized the matter as a distinct issue on appeal after interpreting a notice of disagreement and VA Form 9 as perfecting a separate appeal of the effective date determination, and (2) considering the issue separately at this time affords the Board the opportunity to grant a benefit to the Veteran immediately even while the broader appeal for increased ratings otherwise remains pending (as it must be remanded for additional development, discussed below).

The Veteran's September 2016 notice of disagreement includes the statement that "a full grant would be a 2010 effective date."  The Board finds that an effective date of March 4, 2010, is warranted for the award of a 40 percent rating, and the Board shall consider this determination to be full grant of the benefit sought, satisfying the appeal with regard to the issue of entitlement to an earlier effective date for the award of a 40 percent rating for the left knee disability.  To the extent that the Veteran otherwise seeks higher ratings for his left knee disability throughout the period on appeal from September 20, 1999 onward, these contentions remain fully open for consideration as part of the pending appeal for increased ratings (being remanded to the AOJ at this time, see below).  The Board's grant of an earlier effective date in this decision shall not be interpreted as resulting in any limitation or denial of any portion of the pending increased rating claim.  Accordingly, there is no prejudice to the Veteran in the Board's final appellate review fully granting the effective date claim at this time, which results in the award of benefits to the Veteran without further delay.

The RO's assignment of June 14, 2016, as the effective date of the award of a 40 percent rating for the left knee disability was based upon the date of medical evidence determined to show that the criteria for the 40 percent rating were met.  In McGrath v. Gober, 14 Vet. App. 28 (2000), the Court held that when evidence is created is irrelevant compared to when the Veteran was actually experiencing the symptoms.  The Board will consider whether the evidence of record suggests that any pertinent increase in the severity of the Veteran's symptoms occurred at an identifiable time prior to the date of the evidence documenting such an increase.

The existing award of a 40 percent rating for the left knee disability was based upon application of the rating criteria of 38 C.F.R. § 4.71a.  In particular, Diagnostic Code 5261 for limitation of extension of the leg was applied.  The awarded 40 percent rating specifically contemplates extension limited to the 30 degree position.  The next lower schedular rating of 30 percent under this Diagnostic Code contemplates extension limited to the 20 degree position.  (The 0 degree position represents full normal extension, a straightened leg.)

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration should also be given to factors such as disability causing less movement than normal, more movement than normal, weakened movement, excess fatigability, and incoordination.  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating; the Court held that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment.  Id.

The Veteran has directed particular attention to a May 2010 private medical report, including as discussed in his September 2016 notice of disagreement, which includes an annotated copy of the report.  The May 2010 private medical report's findings include: "Significant loss of range of motion in the left knee.  Left knee active extension -43 degrees from neutral, passive -35 degrees from neutral, both producing increased pain."  These range of motion findings were accompanied with detailed descriptions of the Veteran's significant functional deficits and additional notably disabling clinical findings associated with the author's "[s]trong recommendation ... to pursue obtaining a left total knee replacement as soon as possible...."  When a copy of this May 2010 report was previously added to the claims file in June 2010, it was accompanied with more information and a May 2010 letter from the Veteran's private physician acknowledging that a March 2010 VA examination report showed a lesser degree of impairment of the left knee, and also directed attention to a May 2008 private medical report showing greater impairment than shown in the March 2010 VA examination report.  The private physician discussed that the May 2010 examination was conducted to "clarify this obvious discrepancy."  The doctor authoring the May 2010 letter explained that a physical therapist tested the pertinent range of motion in May 2010 and obtained the reported results (including left knee extension more limited than the 30 degree position contemplated by a 40 percent disability rating), and that the same results were then confirmed in separate testing completed by the doctor himself.

A copy of the referenced May 2008 medical report from a different medical doctor is included as an attachment to the May 2010 letter.  This report shows "AROM - extension 15 degrees" (with additional findings that may be significant to the broader separate issue of entitlement to increased ratings for the left knee disability dating back to 1999).  The referenced March 2010 VA examination report included a finding that the Veteran's left knee extension "is limited by 20 degrees" and was completed with "objective evidence of pain with active motion on the left side," in addition to discussion of the Veteran's left knee "flare-ups" that were characterized as "severe .... [e]very 1 to 2 months," producing additional disability beyond that observed at the time of the examination.  In the May 2010 letter, the Veteran's private physician explained that the Veteran described "that there was considerable force used on his knee and he had 10/10 pain throughout the [March 2010 VA] exam."

The Board finds that the May 2010 medical evidence presents findings indicating that the criteria for a 40 percent rating for limitation of extension of the left knee were met as of that time.  Resolving reasonable doubt in the Veteran's favor, the Board further finds that this level of impairment of left knee extension is reasonably shown to have been present at the time of the March 2010 VA examination report.  In this regard, the Board has considered the flare-ups and functional loss indicated in the March 2010 VA examination report with attention to the context of the medical findings shown proximately in the May 2010 medical evidence.  With consideration of DeLuca, the Board finds that the March 2010 VA examination report is reasonably indicative of impairment meeting the criteria for a 40 percent rating at that time.

The Board finds, resolving reasonable doubt in the Veteran's favor, that the Veteran's left knee disability at least approximated the level of severity contemplated by the criteria for a 40 percent rating from at least as early as the time of the March 4, 2010, VA examination report.  As the Board finds that the 40 percent rating for limitation of left knee extension has been warranted since at least March 4, 2010, revision of the effective date of that award to March 4, 2010, is warranted.  As the Veteran has clearly expressed that "a full grant would be a 2010 effective date," and directed attention to the May 2010 evidence in this regard, the Board finds that the assignment of a March 4, 2010, effective date is a full grant of the effective date issue on appeal, resolving this matter in full.  Nevertheless, to the extent that the Veteran otherwise seeks assignment of increased ratings for his impairments associated the service-connected left knee disability, that appeal remains pending and is not limited in any manner by this grant of the effective date appeal.

In summary, an earlier effective date of March 4, 2010, is warranted for the existing award of a 40 percent rating for the Veteran's service-connected limitation of left knee extension.  The matter of the Veteran's claim of entitlement to further increased ratings for the left knee disability remains pending and is not denied to any extent by this decision.


ORDER

An effective date of March 4, 2010, is granted for the establishment of a 40 percent rating for limitation of extension of the left knee.


REMAND

During the Board's review of this appeal, the Veteran has very recently submitted a written statement in February 2018 notifying the Board: "On January 4th 2018 I went into the Emergency Room at the VA hospital in Saginaw Michigan."  He described that this emergency room treatment was the result of an exacerbation of his left knee symptoms from "twisting my left knee."  He described that "I could not put any weight on my leg due to severe pain," and "I also could not bend my knee at all because it was locked."  The Veteran attached to this statement a copy of medical reports associated with the January 2018 emergency room treatment, and the Veteran contends that the evidence shows "a severe loss of function due to immobility, and pain" associated with the recent exacerbation of his left knee impairments.

In light of the above, the Board finds that a remand is warranted to provide the Veteran with a new VA examination to evaluate the updated current severity of his left knee disability for rating purposes.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  The Board finds that a new VA examination is warranted to assess the current severity of the Veteran's service-connected left knee disability.

The Board also notes that the most recent February 2017 VA examination report concerning the knees indicates that the Veteran's left knee was not unstable and had no history of instability.  However, prior evidence suggests that the Veteran's left knee has had a history of instability, including a May 2010 private physical therapy report with an assessment including "Significant instability in the left knee."  Additionally, the February 2017 VA examination report describes a long history of symptomatic left knee meniscus problems, whereas the June 2016 VA examination report states that the Veteran did not have any current or past meniscus condition, resulting in the examiner providing no further findings regarding meniscus-related symptomatology (despite the same report elsewhere acknowledging the Veteran's history of a left knee meniscectomy).  The forthcoming new VA examination presents an opportunity for an examiner to more clearly consider the inconsistent evidence concerning the Veteran's possible history of left knee instability and/or symptomatic meniscus impairment of the left knee, which shall facilitate more fully informed appellate review affording every consideration to the Veteran's contentions (including his contentions suggesting longstanding significant instability of the left knee).

In light of the need for a new VA examination of the left knee, the Board finds that it is only reasonable to defer adjudication of the right knee rating issue at this time as the forthcoming new VA knee rating examination may reasonably be expected to yield evidence pertinent to the right knee rating issue.  The Board notes that a June 2016 VA examination report shows that the Veteran's right knee had limitation of extension to 20 degrees; although the June 2016 VA examination report pertains to a time prior to the January 2017 effective date of the grant of service connection for the right knee disability, the evidence is suggestive of a potentially greater level of right knee impairment than is contemplated in the current rating assignments.  A new VA examination that includes consideration of the right knee presents an opportunity to more clearly consider and address the June 2016 VA examination report's findings regarding the right knee and facilitate more fully informed appellate review affording every consideration to the Veteran's claim.

To be considered adequate for the purposes of rating joint disabilities, VA examinations are required to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The U.S. Court of Appeals for Veterans Claims (Court) further indicated that whether a joint is weight-bearing is a medical question that has to be answered by the examiner, not the adjudicator.  Accordingly, in directing the needed new VA medical opinion in this case, the Board shall also present instructions to ensure compliance with the holding in Correia (to the extent reasonably possible under the circumstances of this case).

The Court also recently issued a significant opinion addressing whether a VA examiner is permitted to decline to offer an estimate as to additional functional loss during flare-ups if the veteran is not undergoing a flare-up at the time of the examination.  In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court held that the Board may accept a VA examiner's assertion that he or she cannot offer such an opinion without resort to speculation only after it determines that the examiner's conclusion is not based on the absence of procurable information or on a particular examiner's shortcomings or general aversion to offering an opinion on issues not directly observed.  It must be clear that such an opinion is not procurable based on a lack of knowledge among the "medical community at large" and not merely on a lack of expertise, insufficient information, or unprocured testing on the part of the specific examiner.  Accordingly, in directing the needed new VA medical opinion in this case, the Board shall also present instructions to ensure compliance with the recent holding in Sharp (to the extent reasonably possible under the circumstances of this case).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain for the record an up-to-date set of the Veteran's VA and non-VA medical reports pertaining to his left and right knee disabilities, including VA medical reports generated since the last such update of the claims-file (including records associated with the Veteran's January 2018 VA emergency room treatment concerning a left knee disability exacerbation, and any follow-up consultations).

2.  After the record is determined to be complete, the AOJ should afford the Veteran a VA examination to determine the severity of his left and right knee disabilities.  The Veteran should be interviewed and all indicated tests and studies should be accomplished.  All findings should be reported in detail.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  The examiner is asked to address the following:

(a) The examiner should identify and completely describe all current symptomatology.  The examiner should specifically state range of motion findings for the Veteran's knees.  The examination report should record the results of range of motion in the knees (1) on BOTH active and passive motion AND (2) in weight-bearing and non-weight-bearing.  If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.

(b) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess or estimate the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

If the Veteran is not having a flare-up when examined, the examiner should determine whether he or she can estimate, given the Veteran's description of symptoms, what his range of motion would be during flare-up.  If it is not feasible to offer such an opinion to any degree of medical certainty without resort to speculation, the examiner must provide a specific explanation for why this is so.  If such an opinion is not procurable based on a lack of knowledge, then the inability to offer such an opinion must be based on a lack of knowledge among the "medical community at large," and not merely a lack of expertise, insufficient information, or unprocured testing on the part of the examiner.

(c) The examiner should also attempt to render, if possible to do so without resorting to mere speculation, a retrospective opinion that identifies the additional functional impairment on repeated use or during flare-ups (in terms of the degree of additional range of motion loss) at each time the knees were previously examined with documented range of motion testing for VA rating purposes.  (The VA examiner should be advised that the rating period on appeal for the left knee dates back to September 1999.)  If it is not possible to provide such opinions / estimations without resorting to mere speculation, the examiner should please so state and provide an explanation as to why such opinions / estimations cannot be given.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

(d) The examiner is asked to specifically explain whether the Veteran's left knee disability has manifested in instability of the knee, with attention to the conflicting indications of record (such as the Veteran's testimony that he has experienced left knee instability, the May 2010 private physical therapy report with an assessment including "Significant instability in the left knee," and the prior VA examination findings indicating that the Veteran has no history of instability of the left knee).

(e) The examiner is asked to specifically explain whether the Veteran's left knee disability has manifested in symptomatic meniscus impairment, with attention to the conflicting indications of record (such as the June 2016 VA examination report finding that there was no history of any meniscus impairment, the same report's reference to a history of meniscectomy, and the February 2017 VA examination report noting that the Veteran reports significant symptomatology of swelling, locking, and pain associated with a history of multiple surgeries to treat meniscal derangement of the left knee joint).

(f) If the VA examiner finds that the Veteran's right knee range of extension is not limited to the 20 degree position, the examiner is asked to specifically discuss the June 2016 VA examination report's finding of limitation of right knee extension to the 20 degree position (in contrast to the February 2017 VA examination report showing extension limited only to the 5 degree position).  The VA examiner is asked to consider the June 2016 VA examination report in assessing whether the Veteran's right knee extension is likely to be limited to 20 degrees during flare-ups or repetitive use consistent with the nature of the disability, even if such an episode is not directly observed at the time of the latest clinical examination.

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After completion of the above, and any further development deemed necessary by the AOJ, the issues remaining on appeal should be readjudicated.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


